DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2014/0374871.  The improvement comprises a plurality of first control electrodes, a plurality of second control electrodes and the first control electrodes and the second control electrodes being arranged alternately along an inner wall of the trench in the semiconductor part. 
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2014/0374871.  The improvement comprises the second control electrode including a first portion and a second portion, the first portion being provided between the first control electrode and the first electrode, the first portion extending in a direction along the front surface of the semiconductor part; and the third layer being selectively provided between the second layer and the second electrode, the third layer contacting the first insulating portion.
	In re claim 16, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2014/0374871.  The improvement comprises : the third layer contacting the first insulating portion; the third layer being provided on the first portion of the second layer with a first distance from the first layer to the third layer; the fourth layer being provided apart from the first layer with a second portion of the second layer interposed; the fourth layer being provided on the second portion of the second layer with a second distance from the first layer to the fourth layer, the second distance being longer than the first distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 4/20/22, have been fully considered and are persuasive.  The objection and rejection, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
April 25, 2022



/HSIEN MING LEE/